                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      May 27, 2021

VIA ECF                                                      Application GRANTED. Time is excluded in the
The Honorable Jesse M. Furman                                interests of justice from today, until July 7, 2021,
United States Magistrate Judge                               for the reasons stated in the Government's letter.
Thurgood Marshall Courthouse                                 The Clerk of Court is directed to terminate Doc.
40 Foley Square                                              #26. SO ORDERED.
New York, New York 10007

    Re:       United States v. Antonio Velez, 21 Cr. 63

Dear Judge Furman:
                                                                                     May 27, 2021
           The Government respectfully writes to request that the Court exclude time under the
Speedy Trial Act between June 7, 2021 and July 7, 2021, the date of the parties’ next pretrial
conference. 1 Defense counsel requested an adjournment of the parties’ June 7, 2021 status
conference in light of the defendant’s anticipated surgery and recovery time, and the parties’ desire
to conduct the proceeding in person, which request was granted by the Court. (ECF Nos. 24 and
25). The Government now writes seeking exclusion of time to permit the defendant additional
time to consult with his counsel, in light of the defendant’s medical issues, and to facilitate the
parties’ desire to conduct the upcoming proceeding in person. 18 U.S.C. § 3161(h)(7). The
Government has conferred with defense counsel, who consents to the request for exclusion of time.

       Wherefore, the Government requests that the Court so order this letter-motion and exclude
time between June 7 and July 7, 2021.

                                              Very truly yours,

                                              AUDREY STRAUSS
                                              United States Attorney

                                           by: _____________________________
                                               Sarah Mortazavi
                                               Assistant United States Attorney


Cc: Marne Lenox, Esq. (via ECF)


1
  The Court previously excluded time under the Speedy Trial Act up to June 7, 2021, the date of a
then-anticipated pretrial conference, which has now been adjourned. (ECF No. 22).
